DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-32, 34-41, 43-60 and election of species of:
Formula I as the silicone containing component;
Formula L as the hydroxyl functional siloxane;
Formula LXI as the silicone-containing crosslinker;
Tris(trimethyl siloxy)silyl styrene as the bulky silicone containing component;
(meth)acrylate group as the non-silicone crosslinking agent;
The hydroxyl functional (meth)acrylates as the hydroxyl alkyl monomer; and
N,N-dimethylacrylamide as the hydrophilic monomer; in the reply filed on 03/13/2019 is acknowledged. 
Claims 48, and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Furthermore, Applicant’s amendment essentially added the limitations of claims 61-65 into claims 1 and 2. Thus, Claims 61-65 are rejoined. 
Claims 1-32, 34-41, 43-47, and 49-65, are pending and being examined.

Response to Amendment
The previous objection of claim 33 is withdrawn in light the Applicant’s cancellation of the claim.
The previous rejections of Claim 42 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in light the Applicant’s cancellation of the claim.
The previous rejections of Claims 38, under 35 U.S.C. 103 as being unpatentable over US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig).
The previous rejections of Claims 1-8, 10-14, 37, 42, 54-56, 59, and 60, under 35 U.S.C. 103 as being unpatentable over US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig) and further in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama) are withdrawn in light the Applicant’s amendments.
The previous rejections of Claims 15-19, 30, 32, and 33, under 35 U.S.C. 103 as being unpatentable over US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), and further in view of JP 08-283342 A to Kawakami. (hereinafter Kawakami) are withdrawn in light the Applicant’s amendments.
The previous rejections of Claims 34-36, 43-46, and 50, under 35 U.S.C. 103 as being unpatentable over US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), and further in view of US 2013/0172440 A1 to Allie et al. (hereinafter Allie) are withdrawn in light the Applicant’s amendments.

The previous rejections of Claims 9, 52, 53, 57, and 58, under 35 U.S.C. 103 as being unpatentable over US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama), as applied to claims 1, 2, and 6 above, and further in view of US 2013/0172440 A1 to Allie et al. (hereinafter Allie) are withdrawn in light the Applicant’s amendments.
The previous rejections of Claims 20-26 under 35 U.S.C. 103 as being unpatentable over US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), in view of JP 08-283342 A to Kawakami, (hereinafter Kawakami), as applied to claim 15, and further in view of US 2013/0172440 A1 to Allie et al. (hereinafter Allie) are withdrawn in light the Applicant’s amendments.
The previous rejections of Claims 27, 28, and 31, under 35 U.S.C. 103 as being unpatentable over Rosenzweig, in further view of Kawakami, as applied to claim 15, and further in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama) are withdrawn in light the Applicant’s amendments.
The previous rejections of Claim 29 under 35 U.S.C. 103 as being unpatentable over Rosenzweig in further view of Kawakami, and further in view of Allie, as applied to claim 26, and further in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama) are withdrawn in light the Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5, 10, 11, 13, 14, 34-38, 54, 56, and 61-64, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-32, 39 and 40 of copending Application No. 16/789,801 (hereinafter App. No. ‘801). 

Regarding claims 1-5, 10, 11, 13, 14, 34-38, 54, 56, and 61-64,  App. No. ‘801 claims an ophthalmic device comprising a contact lens having a central optic zone and a peripheral zone surrounding the central optic zone, the peripheral zone formed from a second material having a second Young’s modulus, a first material incorporated into the central optic zone, the first material having a first Young’s modulus of at least 1000 psi and a water content of at least about 10%, formed from a reactive mixture comprising at least one N-alkyl methacrylamide and at least one macromer silicone-containing component, (See claim 1), wherein said first reactive mixture further comprises at least one silicone-containing crosslinker, (See claim 24), wherein said first reactive mixture comprises about 4 to about 15 wt % said silicone-containing crosslinker, (See claim 25), wherein the second material comprises Young's modulus less than 
Although the claims at issue are not identical, they are not patentably distinct from each other because App. No. ‘801 teaches each and every component and reads upon the claims in an anticipatory fashion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32, 34-41, 43-47, and 49-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 15, 34, 38, 39, and 43, recites “A silicone hydrogel” or “A non-ionic silicone hydrogel” that is “a composite....the central region comprising a first silicone hydrogel…the peripheral region comprising a second silicone hydrogel…” Claims 1 and 2 are indefinite because it is unclear how a silicone hydrogel can be a “composite” and how “A” single silicon hydrogel can be two different silicone hydrogels. 
It appears the Applicant is attempting to include the limitations of previously withdrawn claim 62 into claims 1, 2, 15, 34, 38, 39, and 43. However, claim 62 is directed “A composite contact lens comprising…” a first silicone hydrogel and second silicone hydrogel. For examination purposes, the claim will be interpreted as such.



Claims 3-14, 16-32, 35-37, 40-41, 44-47, and 49-65, are dependent claims which fail to alleviate the issues above.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62-65 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 62 recites “a central region and a peripheral region…” However, claim 1 and 2 already recite the same central and peripheral regions. Thus, the claim fails to further limit.   



Claims 64 and 65 are dependent claims which fail to rectify the issues above.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig).

Regarding claims 38, Hansen teaches a molded contact lens comprising a central optic zone and a peripheral zone surrounding the central optic zone wherein the central optic zone has a first modulus of elasticity and the peripheral zone has a second modulus of elasticity, wherein the first modulus is greater than the second modulus (para 10-13). Hansen further 
Hansen does not explicitly teach the first silicone hydrogel cited in claim 38.
However, Rosenzweig teaches a copolymerization product obtained from a mixture of 20-70 wt% of non-ionic hydrophilic monomer, 20-60 wt% of tris(siloxy)silyl monomer, 2.5-4.5 wt% of a hydrophobic monomer, 0-20 wt% of a poly(dimethylsiloxy)siyl monomer, and 0-2 wt% of a crosslinker, used in the field of contact/ophthalmic lenses, (para 2, 12, and 60), which is the same field of silicone hydrogel contact lenses as cited above in Hansen. Rosenzweig further contemplates that the above tris(siloxy)silyl monomers include N-[tris-(trimethylsiloxy)silylpropyl]acrylamide (para 65), the hydrophobic monomers include a styrene-containing monomer such as 2,4,5-trimethylstyrene (para 145), the poly(dimethylsiloxy)siyl monomers include monomethacryloxypropyl-terminated polydimethylsiloxanes having the formula 
    PNG
    media_image1.png
    132
    438
    media_image1.png
    Greyscale
, wherein n=3, 5 or 9, (para 145-149), and wherein the crosslinker can be ethylene glycol dimethacrylate (EGDMA). (para 171). Rosenzweig also teaches that the above hydrophilic monomers are preferably non-ionic and include N-methylmethacrylamide (para 62, line 11), which demonstrates to one skilled in the art that N-methylmethacrylamide is a suitable hydrophilic monomer to be used in silicone hydrogels.

The above N-methylmethacrylamide meets the claimed N-alkyl methacryamide, the N-[tris-(trimethylsiloxy)silylpropyl]acrylamide, meets the bulky silicone-containing component, the monomethacryloxypropyl-terminated polydimethylsiloxanes also meets the claimed silicone-containing agent, and the ethylene glycol dimethacrylate, and meets the claimed non-silicone crosslinking agent as cited in claim 38.
Rosenzweig further teaches that contact lens obtained from the above polymer will have sufficient oxygen and sufficient water content to permit long wear and use without inflammation or infection. (para 22-25).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the silicone hydrogel polymer of Rosenzweig for the silicone hydrogel central optic zone of Hansen because Rosenzweig teaches the same field of silicone hydrogel contact lenses as cited above in Hansen and Rosenzweig further teaches that contact lens obtained from the above polymer will have sufficient oxygen and sufficient water content to permit long wear and use without inflammation or infection. (para 22-25).

Claims 1-8, 10-14, 37, 42, 54-56, 59, 60-62, and 65, is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig) and further in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama).

Regarding claims 1-8, 10-14, 37, 42, 59, 60-62, and 65, Hansen teaches a molded contact lens comprising a central optic zone and a peripheral zone surrounding the central optic zone wherein the central optic zone has a first modulus of elasticity and the peripheral zone has a second modulus of elasticity, wherein the first modulus is greater than the second modulus (para 10-13). Hansen further teaches that any suitable silicone hydrogel with low modulus of elasticity can be used for the peripheral zone as well as any silicone based hydrogel with a higher modulus of elasticity can be used for the central optic (para 30-31). 
Hansen does not explicitly teach the first silicone hydrogel cited in claims 1 or 2.
However, Rosenzweig teaches a copolymerization product obtained from a mixture of 20-70 wt% of non-ionic hydrophilic monomer, 20-60 wt% of tris(siloxy)silyl monomer, 2.5-4.5 wt% of a hydrophobic monomer, 0-20 wt% of a poly(dimethylsiloxy)siyl monomer, and 0-2 wt% of a crosslinker, used in the field of contact/ophthalmic lenses, (para 2, 12, and 60), which is the same field of use as cited above in Hansen. Rosenzweig further contemplates that the above hydrophilic monomers are preferably non-ionic and include N-methylmethacrylamide (para 62, line 11), the tris(siloxy)silyl monomers include N-[tris-(trimethylsiloxy)silylpropyl]acrylamide (para 65), the hydrophobic monomers include a styrene-containing monomer such as 2,4,5-trimethylstyrene (para 145), the poly(dimethylsiloxy)siyl monomers include monomethacryloxypropyl-terminated polydimethylsiloxanes having the formula 
    PNG
    media_image1.png
    132
    438
    media_image1.png
    Greyscale
, wherein n=3, 5 or 9, (para 145-149), and wherein the crosslinker can be ethylene glycol dimethacrylate (EGDMA). (para 171). 
Rosenzweig also teaches an activator or initiator such as AIBN or hydroperoxide can be added (para 74) which meets claim 4, and the above monomers are mixed together, polymerized and cured under UV light (para 155-159), which meets claim 5. 
Rosenzweig further teaches the above ophthalmic lens can have a hydrated water content of 20-55 wt% and a modulus value of about 0.001 to about 10 N/mm2 (para 11), which correlates to 0.145 to 1450.38 psi, which overlaps and meets the claimed ranges. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.)
The above wt%, psi and water content overlap and meet the amounts cited in the claims and the above N-methylmethacrylamide meets the claimed N-alkyl methacryamide, the 2,4,5-trimethylstyrene, meets the toughening agent, the monomethacryloxypropyl-terminated polydimethylsiloxanes meets the claimed silicone-containing agent having formula I with the siloxane repeating units, and the ethylene glycol dimethacrylate meets the claimed non-silicone crosslinking agent, as cited in claims 1-3, 6-8, 10-14, 37, 38, 39, 42, 54, 55, 59, and 60.
Rosenzweig further teaches that contact lens obtained from the above polymer will have sufficient oxygen and sufficient water content to permit long wear and use without inflammation or infection. (para 22-25).

Rosenzweig does not explicitly teach the silicone-containing crosslinking agent.
However, Mukoyama teaches an ocular lens material composed of a copolymer comprising a silicone macromonomer, a fluorine-containing monomer, and a silicone-containing styrene monomer (See abstract), with hydrophilic monomers such as 2-hydroxylethyl(meth)acrylate or N,N’-dimethylacrylamide (para 32) used in the field of contact lenses (para 3), which is in the same field of contact lenses using similar and compatible components as cited above in Rosenzweig. Mukoyama further teaches the silicone macromonomer has the formula 
    PNG
    media_image2.png
    83
    605
    media_image2.png
    Greyscale
, (para 13), wherein R1’-R8’ are hydrogen or methyl groups, n1-n2 are 1-20, and Z and Y is from 0-20, wherein 0.01 ≤ Z/Y ≤ 1, (para 15-17), used in amount of 5-60 wt% (para 18). The above meets the claimed silicon-containing crosslinking agent with the claimed siloxane repeat units.  Mukoyama also teaches the silicone macromonomer imparts high oxygen permeability and impact resistance. (para 9).


Regarding claim 54, 55, and 56, as cited above and incorporated herein, the combination of Hansen and Rosenzweig teaches claim 38. Rosenzweig further teaches 0-2 wt% of a crosslinker, (para 2, 12, and 60), wherein the crosslinker can be ethylene glycol dimethacrylate (EGDMA), (para 171), which meets the non-silicon crosslinking agent cited in claim 55.
Rosenzweig does not explicitly teach the silicone-containing crosslinking agent cited in claim 56, and/or the amount of 5-15 wt% cited in claim 54
However, Mukoyama teaches an ocular lens material composed of a copolymer comprising a silicone macromonomer, a fluorine-containing monomer, and a silicone-containing styrene monomer (See abstract), with hydrophilic monomers such as 2-hydroxylethyl(meth)acrylate or N,N’-dimethylacrylamide (para 32) used in the field of contact lenses (para 3), which is in the same field of contact lenses using similar and compatible components as cited above in Rosenzweig. Mukoyama further teaches the silicone macromonomer is used in amount of 5-60 wt% (para 18), which overlaps and meets the claimed amount cited in claim 54, and has the formula 
    PNG
    media_image3.png
    70
    360
    media_image3.png
    Greyscale
 , (para 41), which meets the silicon-containing crosslinking agent having formula LXVI cited in claim 56. Mukoyama also teaches the silicone macromonomer imparts high oxygen permeability and impact resistance. (para 9).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the silicone macromonomer of Mukoyama in the reaction mixture of Rosenzweig because Mukoyama teaches the same field of contact lenses using similar and compatible components as cited above in Rosenzweig, and Mukoyama also teaches the silicone macromonomer imparts high oxygen permeability and impact resistance. (para 9).

Claims 15-19, 30, and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), and further in view of JP 08-283342 A to Kawakami. (hereinafter Kawakami).

Regarding claims 15-19, 30, and 32, Hansen teaches a molded contact lens comprising a central optic zone and a peripheral zone surrounding the central optic zone wherein the central optic zone has a first modulus of elasticity and the peripheral zone has a second modulus of elasticity, wherein the first modulus is greater than the second modulus (para 10-13). Hansen further teaches that any suitable silicone hydrogel with low modulus of elasticity can be used 
Hansen does not explicitly teach the first silicone hydrogel cited in claims 15.
However, as cited above and incorporated herein, Rosenzweig teaches the modulus of 0.145-1450.38 psi, the water content of 20-55 wt%, and the reactive mixture of the 20-70wt% of N-alkyl methacrylamide, and 0-20 wt% of poly(dimethylsiloxy)siyl monomers such as monomethacryloxypropyl-terminated polydimethylsiloxanes having the formula 
    PNG
    media_image1.png
    132
    438
    media_image1.png
    Greyscale
, wherein n=3, 5 or 9, (para 145-149), which meets the claimed silicon containing component of Formula I, and the crosslinking agent.
Rosenzweig further teaches that contact lens obtained from the above polymer will have sufficient oxygen and sufficient water content to permit long wear and use without inflammation or infection. (para 22-25).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the silicone hydrogel polymer of Rosenzweig for the silicone hydrogel central optic zone of Hansen because Rosenzweig teaches the same field of silicone hydrogel contact lenses as cited above in Hansen and Rosenzweig further teaches that contact lens obtained from the above polymer will have sufficient oxygen and sufficient water content to permit long wear and use without inflammation or infection. (para 22-25).
Rosenzweig does not explicitly teach the crosslinking agent amount of about 5-15 wt%.

It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the amount of crosslinking agent of Kawakami in the reaction mixture of Rosenzweig because Kawakami teaches the amount of crosslinking agent is used to sufficiently develop mechanical strength. (para 47).

Claims 34-36, 43-46, and 50, is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), and further in view of US 2013/0172440 A1 to Allie et al. (hereinafter Allie).

Regarding claims 34-36, Hansen teaches a molded contact lens comprising a central optic zone and a peripheral zone surrounding the central optic zone wherein the central optic 
Hansen does not explicitly teach the first silicone hydrogel cited in claims 34 or 43.
However, as cited above and incorporated herein, Rosenzweig teaches the silicone hydrogel having the reactive mixture, psi, water count, N-alkyl methacrylamide, silicone-containing component, and crosslinking agent.
Rosenzweig further teaches that contact lens obtained from the above polymer will have sufficient oxygen and sufficient water content to permit long wear and use without inflammation or infection. (para 22-25).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the silicone hydrogel polymer of Rosenzweig for the silicone hydrogel central optic zone of Hansen because Rosenzweig teaches the same field of silicone hydrogel contact lenses as cited above in Hansen and Rosenzweig further teaches that contact lens obtained from the above polymer will have sufficient oxygen and sufficient water content to permit long wear and use without inflammation or infection. (para 22-25).
Rosenzweig does not explicitly teach the hydroxyl functionalized silicone-containing component or the hydroxyl alkyl monomer cited in claims 34 or 43.
However, Allie teaches a silicone hydrogel having a water content of at least about 50% (para 8), formed from a reaction mixture of at least one slow reacting hydrophilic monomer, a 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the amounts of hydroxylalkyl monomers of OH-mPDMS and HEMA of Allie in the reaction mixture of Rosenzweig because Allie teaches the same field of contact lenses using similar and compatible components as cited above in Rosenzweig, and Allie further teaches that the inclusion of the above hydroxylalkyl monomers will give desired haze values of less than 30%. (para 73 and 76).

Regarding claims 43-46 and 50, as cited above and incorporated herein, the combination of Hansen, Rosenzweig and Allie teaches the reactive mixture of N-alkyl methacrylamide, the hydroxyl-containing silicon component, the hydroxylalkyl monomer, and the crosslinking agent.

Rosenzweig also does not explicitly teach the wetting agent.
However, Allie further teaches that suitable diluents can improve curing efficiency and reduce residuals and includes polylactams such as PVP (para 100-102), which meets the claimed internal wetting agent, the amount of 5-20 wt% (para 99).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to include the amount of PVP diluent of Allie in the reaction mixture of Rosenzweig because Allie teaches the same field of contact lenses using similar and compatible components as cited above in Rosenzweig, and Allie further teaches that suitable diluents that can improve curing efficiency and reduce residuals and includes polylactams such as PVP (para 100-102).

Claims 39, 40, 41, 47, 49 and 51, is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 4,486,577 A to Mueller et al. (hereinafter Mueller), and further in view of JP 08-283342 A to Kawakami. (hereinafter Kawakami).

Regarding claims 39, 40, 47, 49, and 51, Hansen teaches a molded contact lens comprising a central optic zone and a peripheral zone surrounding the central optic zone wherein the central optic zone has a first modulus of elasticity and the peripheral zone has a second modulus of elasticity, wherein the first modulus is greater than the second modulus (para 10-13). Hansen further teaches that any suitable silicone hydrogel with low modulus of 
Hansen does not explicitly teach the first silicone hydrogel cited in claim 39.
However, Mueller teaches crosslinked polymers comprising 8-70% polysiloxane macromer and 92-30 % of water-soluble and water-insoluble monomers (col 4,ln 12-34), used in the field of hydrogels for hard and soft contact lenses (col 1, ln 17 to col 2, ln 46), which is the same field of use of silicone hydrogels cited above in Hansen. Mueller further teaches useful water-soluble monomers include N-methylmethacrylamide (col 9, ln 14-15), which meets the claimed N-alkyl methacrylamide cited in claims 39, and/or 2-hydroxyethyl (meth)acrylate (col 9, ln 5-10), which meets the hydrophilic monomer cited in claim 47. Mueller further teaches crosslinking agents are included such as ethylene glycol dimethacrylate in an amount of 1-25 wt% (col 10, ln 42-47), which meets the claimed crosslinking agent. The above water-soluble monomers are used in an amount of 0-15 wt% of the total weight of monomers (col 15, ln 30-31). The monomers can be used in alone or in combination with others (col 10, ln 47-51). Mueller further teaches the polymers have a wetting and a Young modulus of greater than 1 GPa (col 18, ln 23-26), which correlates to 104,427 psi and meets the claimed modulus range.
Mueller further teaches that the above polymer can be tailored to be useful for hard or soft contact materials (col 13, ln 11-15) and contact lens made from the material will be hydrolytically stable, inert, transparent and oxygen sufficient (col 14, ln 61-64).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the silicone hydrogel polymer of Mueller for the silicone hydrogel central optic zone of Hansen because Mueller teaches the same field of silicone 
Mueller does not explicitly teach the cited bulky silicon-containing component such as the tris(trimethylsiloxy)silystyrene cited in claims 39 and 40.
However, Kawakami teaches an ophthalmic lens used in the field of contact lenses obtained by polymerizing a monomers such as a hydroxylated styrene derivative, a tris(trimethylsiloxy)silylstyrene (See abstract, para 1, and examples), N-methyl(meth)acrylamide (para 35), with a crosslinking agent (para 44), such as ethylene glycol di(meth)acrylate (para 46), which is in the same field of contact lenses using similar and compatible components as cited above in Mueller. Kawakami further teaches silicone-containing styrene derivative such as tris(trimethylsiloxy)silylstyrene is added to enhance oxygen permeability. (para 36 and 38).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the silicone-containing styrene derivative such as tris(trimethylsiloxy)silylstyrene in Kawakami in the reaction mixture of Mueller because Kawakami teaches same field of contact lenses using similar and compatible components as cited above in Mueller, and Kawakami teaches silicone-containing styrene derivative such as tris(trimethylsiloxy)silylstyrene is added to enhance oxygen permeability. (para 36 and 38), which is a desirable property cited in Mueller. (See oxygen permeability, col 16, ln 35-40).
The combination of Mueller and Kawakami is silent regarding the water content. 

Thus, one skilled in the art would have a reasonable expectation for the contact lens taught by the combination of Mueller and Kawakami to have the claimed water content properties because The combination of Mueller and Kawakami teaches a substantially identical contact lens such as the same amount of water-soluble monomers (i.e. hydrophilic monomers), such as N-methyl(meth)acrylamide is used in an amount of 0-15 wt%, with the crosslinking agent such as ethylene glycol dimethacrylate used in an amount of 1-25 wt%, and the bulky silicone-containing component such as tris(trimethylsiloxy)silylstyrene, Mueller teaches high oxygen permeability (See Table 1, col 18) which is directly related to high water wettability (col 16, ln 35-49), and furthermore, the Applicant cites in their own specification that it is the amount of N-alkyl methacrylamide which gives the high modulus and the water content, (page 17, ln 7-14 and page 44, ln 22-23), and the length of the silicon chain affects the water content and modulus (page 33, ln 4-10).

Regarding claim 41, the combination of Hansen, Mueller and Kawakami teaches claim 39.
Mueller does not explicitly teach the hydroxyl containing silicone component.
However, Kawakami teaches a hydroxylated styrene derivative monomer having the formula 
    PNG
    media_image4.png
    176
    396
    media_image4.png
    Greyscale
(para 7), which meets the claimed hydroxyl containing silicone component. Kawakami further teaches the hydroxylated styrene derivative monomer improves hydrophilicity, and water and oxygen permeability. (para 20). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the hydroxylated styrene derivative monomer in Kawakami in the reaction mixture of Mueller because Kawakami teaches same field of contact lenses using similar and compatible components as cited above in Mueller, and Kawakami further teaches the hydroxylated styrene derivative monomer improves hydrophilicity, and water and oxygen permeability. (para 20).

Claims 9, 52, 53, 57, and 58, is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama), as applied to claims 1, 2, and 6 above, and further in view of US 2013/0172440 A1 to Allie et al. (hereinafter Allie).

Regarding claim 9, as cited above and incorporated herein, the combination of Hansen, Rosenzweig and Mukoyama teaches the composite, the first silicone hydrogel having the reactive mixture, psi, water count, N-alkyl methacrylamide, silicone-containing component, and silicone crosslinking agent, cited in claims 1, 2 and 6. 
Rosenzweig does not explicitly teach the silicone-containing component is a polydiaryl siloxane chain. 
However, Allie teaches a silicone hydrogel having a water content of at least about 50% (para 8), formed from a reaction mixture of at least one slow reacting hydrophilic monomer, a mono(meth)acryloxyalkyl polydialkylsiloxane monomer, a hydroxylalkyl (meth)acrylate or (meth)acrylamide, and at least one crosslinking agent (para 17), used in the field of contact lenses (para 2-3), which is in the same field of contact lenses using similar and compatible components as cited above in Rosenzweig. Allie further teaches the reactive mixture can include a silicone-containing component with the formula 
    PNG
    media_image5.png
    114
    252
    media_image5.png
    Greyscale
, wherein R12 is H or methyl, X is O, R13 is a divalent alkyl group, a=2-50, R15 can be C1-C4 alkyl, and R14 can be a phenyl (para 46-52), which meets 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the silicone-containing component of Allie in the reaction mixture of Rosenzweig because Allie teaches the same field of contact lenses using similar and compatible components as cited above in Rosenzweig, and Allie also teaches the silicone-containing component can be added in an amount to give sufficient oxygen permeability (para 61).

Regarding claims 52, 53, 57, and 58, as cited above and incorporated herein, the combination of Hansen, Rosenzweig and Mukoyama teaches the reactive mixture of claims 1 or 2.
Rosenzweig teaches a diluent can be added. (para 77).
Rosenzweig also does not explicitly teach the wetting agent.
However, Allie further teaches that suitable diluents can improve curing efficiency and reduce residuals and includes polylactams such as PVP (para 100-102), which meets the claimed internal wetting agent, the amount of 5-20 wt% (para 99).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to include the amount of PVP diluent of Allie in the reaction mixture of Rosenzweig because Allie teaches the same field of contact lenses using similar and compatible components as cited above in Rosenzweig, and Allie further teaches that suitable diluents that can improve curing efficiency and reduce residuals and includes polylactams such as PVP (para 100-102).

Claims 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0258276 A1 to Hansen et al. (hereinafter Hansen) and in further view of US 2002/0107337 A1 to Rosenzweig et al. (hereinafter Rosenzweig), in view of JP 08-283342 A to Kawakami, (hereinafter Kawakami), as applied to claim 15, and further in view of US 2013/0172440 A1 to Allie et al. (hereinafter Allie).

Regarding claims 20-26, as cited above and incorporated herein, the combination of Hansen, Rosenzweig and Kawakami teaches the composite, and the first silicone hydrogel formed from the reactive mixture of claim 15.
Rosenzweig does not explicitly teach the hydroxyl functionalized silicone-containing component and the hydroxyl-alkyl monomer.
However, Allie teaches a silicone hydrogel having a water content of at least about 50% (para 8), formed from a reaction mixture of at least one slow reacting hydrophilic monomer, a mono(meth)acryloxyalkyl polydialkylsiloxane monomer, a hydroxylalkyl (meth)acrylate or (meth)acrylamide, and at least one crosslinking agent (para 17), used in the field of contact lenses (para 2-3), which is in the same field of contact lenses using similar and compatible components as cited above in Rosenzweig. Allie further teaches the reactive mixture can further include a hydroxylalkyl monomers such as  27.5 wt% of α-(2-hydroxy-1-methacrylooxypropyloxyproply)-ω-butyl-decamethylpentasiloxane (OH-mPDMS, n=4), (Table 6, para 221), which meets the claimed hydroxyl-functional silicone containing component having formula L, LI and L, and 6.75 wt% of 2-hydroxylethyl methacrylate (HEMA), (para 73 and Table 6, para 221), which meets the claimed hydroxylalkyl monomer. Allie further teaches that the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to include the amounts of hydroxylalkyl monomers of OH-mPDMS and HEMA of Allie in the reaction mixture of Rosenzweig because Allie teaches the same field of contact lenses using similar and compatible components as cited above in Rosenzweig, and Allie further teaches that the inclusion of the above hydroxylalkyl monomers will give desired haze values of less than 30%. (para 73 and 76).

Claims 27, 28, and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in further view of Rosenzweig, in further view of Kawakami, as applied to claim 15, and further in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama).

Regarding claims 27, 28, and 31, as cited above and incorporated herein, the combination of Hansen, Rosenzweig and Kawakami teaches claim 15. Rosenzweig also teaches the N-methyl methacrylamide cited in claim 31.
Rosenzweig does not explicitly teach the silicone-containing crosslinking agent.
However, Mukoyama teaches an ocular lens material composed of a copolymer comprising a silicone macromonomer, a fluorine-containing monomer, and a silicone-containing styrene monomer (See abstract), with hydrophilic monomers such as 2-hydroxylethyl(meth)acrylate or N,N’-dimethylacrylamide (para 32) used in the field of contact lenses (para 3), which is in the same field of contact lenses using similar and compatible 
    PNG
    media_image3.png
    70
    360
    media_image3.png
    Greyscale
 , (para 41), used in amount of 5-60 wt% (para 18), which meets the silicon-containing crosslinking agent having formula LXVI cited in claim 27, and amount range of claim 28. Mukoyama also teaches the silicone macromonomer imparts high oxygen permeability and impact resistance. (para 9).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to include the silicone macromonomer of Mukoyama in the reaction mixture of Rosenzweig because Mukoyama teaches the same field of contact lenses using similar and compatible components as cited above in Rosenzweig, and Mukoyama also teaches the silicone macromonomer imparts high oxygen permeability and impact resistance. (para 9).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Rosenzweig in further view of Kawakami, and further in view of Allie, as applied to claim 26, and further in view of JP 08-304746 A to Mukoyama. (hereinafter Mukoyama).

Regarding claim 29, as cited above and incorporated herein, the combination of Hansen, Rosenzweig, Kawakami, and Allie teaches claim 26.
Rosenzweig does not explicitly teach the silicone-containing crosslinking agent.

    PNG
    media_image3.png
    70
    360
    media_image3.png
    Greyscale
 , (para 41), which meets the silicon-containing crosslinking agent having formula LXVI cited in claim 29. Mukoyama also teaches the silicone macromonomer imparts high oxygen permeability and impact resistance. (para 9).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to include the silicone macromonomer of Mukoyama in the reaction mixture of Rosenzweig because Mukoyama teaches the same field of contact lenses using similar and compatible components as cited above in Rosenzweig, and Mukoyama also teaches the silicone macromonomer imparts high oxygen permeability and impact resistance. (para 9).

Allowable Subject Matter
Claim 63 and 64 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
As cited above and incorporated herein, the above references are the closest prior art. However, none of the above teach the modulus range of the central and peripheral regions cited in claim 63 and the water content of the first and second silicone hydrogels.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32, 34-41, 43-47, and 49-65, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/Examiner, Art Unit 1766                                        


/RACHEL KAHN/Primary Examiner, Art Unit 1766